I concur in the conclusion that the courts of Georgia have jurisdiction to entertain this suit against the Southern Railway, a non-resident of the State of Georgia, on a cause of action arising in another State. I concur on the ground that the cause of action is transitory, and that suit can be maintained in a State court having jurisdiction of the subject-matter where the defendant is found in the State of Georgia and has been served. A corporation, as an individual, when found within the jurisdiction of the State, may be sued in personam in the courts of that State, by either a resident or a non-resident, on a cause of action arising in another State, where the defendant is found in this State and service is legally perfected. A corporation, being a fictitious person, is a resident only of the State in which it was created and chartered. It is present in another State, as stated inReeves v. Southern Railway Co., 121 Ga. 561, 565 (supra), "in any place where its officers or agents transact business in behalf of the corporation under authority conferred by it." Where a corporation chartered in another State comes into Georgia and transacts business therein within the purview of its charter powers it is present in this State, and is subject to be sued in personam in the courts of this State on a transitory cause of action arising in another State. It is not essential to the jurisdiction of the courts of this State, to entertain a suit against a non-resident corporation which is present within this State, that the particular cause of action arose out of business transacted within this State, or that it bore some relation to business transacted within this State. This, as I understand, is the rule laid down in Reeves v. Southern Railway Co., supra. In that case it was held that a tort *Page 303 
committed in another State by the Southern Railway Company, a foreign corporation, could be the basis of a suit brought against the corporation in this State where the corporation is present in this State, irrespectively of whether the particular cause of action grew out of any matter involving a transaction or having any relation to business transacted within this State. While the cause of action in that case was based on a tort consisting of an injury in the State of Alabama to a horse which was being transported by the defendant from Missouri to Georgia, the court did not predicate its decision on the ground that the particular cause of action involved the transaction of any business within the State of Georgia. The court eliminated this feature by stating: "The petition did not allege that the contract of transportation was made by any officer or agent of the corporation in Georgia, or that the tort was connected in any way with orders issued by a Georgia officer or from a Georgia office of the corporation." While the court in that decision did not expressly hold that it was not necessary that the cause of action sued on should arise out of or bear some relation to business transacted in this State, it recognized this as the rule. This case therefore is authority for the proposition that where suit is brought in this State by a non-resident against a non-resident corporation doing business in this State, on a transitory cause of action arising in another State, the suit is maintainable, notwithstanding the cause of action did not arise out of any business transacted, and bore no relationship to business transacted, within this State. If there is anything to the contrary in Louisiana State Rice Milling Co. v. Mente,173 Ga. 1 (supra), or in McCorkle v. Pullman Co., 60 Ga. App. 879
(supra), these decisions, neither of which was by a full bench, and one of which was by the Court of Appeals, must yield to the former full-bench decision in Reeves v. SouthernRailway Co., supra.
In Hawkins v. Fidelity  Casualty Co., 123 Ga. 722
(51 S.E. 724), which is based on Reeves v. Southern Railway Co.,
supra, it was held that a foreign corporation doing business in this State could be sued on a transitory cause of action which originated in another State, the cause of action being in favor of a non-resident of this State, against a foreign corporation doing business in this State, to recover on a policy of insurance on the life of the insured issued outside the State of Georgia, to the insured who afterwards *Page 304 
died in Oklahoma Territory. In that case the cause of action arose out of no business transacted in the State of Georgia, and bore no relationship to any business transacted in this State. See my dissenting opinion in the McCorkle case; also 32 A.L.R. 61 et seq., note. I am of the opinion that, under either rule, the Georgia court has jurisdiction. I concur in the judgment of reversal, but not in all the conclusions contained in the opinion of Judge Felton.